           Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 1 of 7


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   ANNA MARIE FRETELUCO,                              Case No. 2:19-cv-00759-JCM-EJY

12                        Plaintiff,

13   vs.                                                DEFENDANT’S REPLY TO PLAINTIFF’S
                                                        OPPOSITION TO EMERGENCY
14   SMITH’S FOOD AND DRUG CENTERS,                     MOTION FOR A RULE 35
     INC., a foreign corporation; DOES 1-10; ROE        NEUROPSYCHOLOGICAL
15   CORPORATIONS 10-10; inclusive                      EXAMINATION OF PLAINTIFF

16                        Defendants.

17

18                         MEMORANDUM OF POINTS AND AUTHORITIES

19         1. FEDERAL RULES OF CIVL PROCEDURE DO NOT GRANT PLAINTIFF AN
              ABOSOLUTE RIGHT TO HAVE AN OBSERVER PRESENT
20
              The Federal Rule of Civil Procedure 35 provides a structured procedure for conducting
21
     mental or physical examinations. Rule 35 also prescribes certain minimal procedures that the parties
22
     must follow with regard to Rule 35 examinations.1 Other than the examining physician and the party
23
     to be examined, Rule 35 does not expressly mention who or what may be present at a mental or
24
     physical examination.2 In fact, Rule 35 examinations are the only discovery devices under the
25

26
     1
27     See Fed. R. Civ. P. 35(a) (stating court’s order must “specific time, place, manner, conditions, and
     scope of examination”).
     2
28     Fed. R. Civ. P. 35(a)


     CLAC 5683131.1
          Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 2 of 7


 1   Federal Rules of Civil Procedure that a party may conduct outside of the presence of the examined

 2   party’s counsel.3

 3             Absent a showing of good cause, federal courts have consistently held that a plaintiff does

 4   not have an absolute right to have their attorney, or a third party, present at a Rule 35 examination.4

 5   These decisions are based on the belief that the attorney’s presence would adversely affect the case

 6   and examination,5 or that the presence of a third party would constitute an unnecessary distraction

 7   and thereby decrease the scientific value of the examination.6

 8             The Federal Rules of Civil Procedure offer no guidance regarding under what circumstances,

 9   if any, courts should permit third parties to be present during a Rule 35 examination. Neither the

10   Federal Rules of Civil Procedure nor the United States Supreme Court have enunciated a clear

11   standard for the district courts to use when ruling on such a request. District Courts usually have

12   required the plaintiff to make a showing of good cause for the presence of a third party.7 Thus, it is

13   the plaintiff’s burden to prove that “special circumstances are present which call for a protective

14   order tailored to the specific problems presented.”8 The presumption generally seems to be against

15   permitting third parties to be present at Rule 35 examinations.9

16             2. FEDERAL PROCEDURAL LAW APPLIES PURSUANT TO
                  THE ERIE DOCTRINE
17
               In diversity of citizenship cases, a federal court applies the forum state’s substantive law and
18
     federal procedural law. Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002). While it is undisputed that
19
     the procedural rules or judicial decisions of many states, including Nevada’s NRS 52.380, expressly
20
21

22   3
         See Fed. R. Civ. P. 26(f).
     4
23     See Tirado v. Erosa, 158 F.R.D. 294, 295 (S.D.N.Y. 1994) (relying on omission of right to
     attorney’s presence in Rule 35) (emphasis added).
24   5
       See e.g., Dziwanoski v. Ocean Carriers Corp., 26 F.R.D. 595, 598 (D. Md. 1960).
25   6
         See e.g., Shirsat v. Mut. Pharm. Co., 169 F.R.D. 68, 70 (E.D. Pa. 1996)
     7
26       Wheat v. Biesecker, 125 F.R.D. 479, 480 (N.D. Ind. 1989)
     8
27       Tirado v. Erosa, 158 F.R.D. 294, 295 (S.D.N.Y. 1994).
     9
      See Cline v. Firestone Tire & Rubber Co., 118 F.R.D. 588, 589 (S.D. W.Va. 1988) (stating
28   psychological examination especially condemns presence of plaintiff’s attorney).

                                                         2
     CLAC 5683131.1
          Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 3 of 7


 1   or impliedly allow third parties to be present at the examination,10 critically, the general principle is

 2   that lawsuits pending in federal court must follow the Federal Rules of Civil Procedure, even if the

 3   parties could bring the identical suit in state court under a different set of procedural rules.11

 4             In Erie R.R. Co. v. Tompkins, and Guaranty Trust Co. v. York, the United States Supreme

 5   Court held that federal courts are required to follow state rules in matters that are “substantive”

 6   rather than “procedural,” or when the matter is “outcome determinative.”12

 7             In the instant matter, Plaintiff’s Opposition argues that NRS 52.380 provides a substantive

 8   right to have an observer present at her Rule 35 examination.13 Plaintiff’s Opposition continues by

 9   stating that even if NRS 52.380 does not convey a substantive right, this Court should still permit

10   Plaintiff to have an observer present.14 Essentially, Plaintiff presents an Erie argument, contending

11   that equity requires the court to allow the presence of an observer because the observer could be

12   present if this suit were pending before the state court. However, federal courts, including this Court,

13   should not be persuaded by this symmetry argument.15

14             Here, Plaintiff has not presented any federal case law or statute holding that the presence of

15   an observer at Rule 35 examination is “substantive” or “outcome determinative”. Instead, Plaintiff

16   cites to Gensbauer, arguing that district courts in diversity cases would look to the state civil

17   procedure rule giving person to be examined the right to have counsel or other representative present

18

19

20   10
          ECF No. 42 at 9-10: 27- 13..
21   11
        Tirado v. Erosa, 158 F.R.D. at 295; cf. Hanna v. Plumer, 380 U.S. 460, 465-74 (1965) (applying
22   Federal Rules of Civil Procedure in federal diversity case)(emphasis added).
     12
        See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Guaranty Trust Co. v. York, 326 U.S. 99
23   (1945).
     13
24        ECF No. 42 at 5:12.
     14
25        Id. at 8:1-2.
     15
       See e.g. Tirado v. Erosa, 158 F.R.D. at 295 (S.D.N.Y 1994)(stating that federal law generally
26   prohibits presence of counsel during examinations); Di Bari v. Incaica Cia Armadora, S.A., 126
     F.R.D. 12, 13 (E.D.N.Y. 1989)(stating that federal courts take “diametrically opposed view” to state
27   courts of third part presence at examinations); see also Charles Alan Wright et al., Federal Practice
     and Procedure: Civil 2d 2236 (1994)(noting that even though state law may permit presence of
28   counsel, federal law denies such a right).

                                                         3
     CLAC 5683131.1
          Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 4 of 7


 1   during the examination.16 However, Plaintiff ignores the Gensbauer court’s distinction of

 2   psychological versus physical examinations. Notably, the court stated:

 3                      “I am aware of the rulings in this district finding that parties have
                no right to have counsel or other observers present during an examination.
 4              See, e.g., Shirsat v. Mutual Pharmaceutical Co.,169 F.R.D. 68 (E.D. Pa.
                1996) (holding that plaintiff was not entitled to have an observer present
 5              during psychiatric examination because it would have been a distraction);
                Neumerski v. Califano, 513 F. Supp. 1011 (E.D. Pa. 1981) (holding that
 6              plaintiff has no right to have attorney present at a psychological
                examination). These cases, however, involved psychological rather than
 7              physical examinations, which may depend more on "unimpeded one-on-
                one communication between doctor and patient." Neumerski, 513 F. Supp.
 8              at 1017 (quoting Brandenberg v. El Al Airlines, 79 F.R.D. 543, 546
                (S.D.N.Y. 1978)) (emphasis added).17
 9

10              Here, unlike the facts in Gensbauer, Defendant’s Rule 35 examination performed by Dr.

11   Etcoff is psychological rather than physical. Thus, the court’s holding in Gensbauer is factually

12   distinguished by the facts of this case.

13              Furthermore, pursuant to the Legislative Counsel’s Digest, the Nevada Rules of Civil

14   Procedure authorize a court to order a party or certain other persons, whose mental or physical

15   condition is in controversy, to submit to a mental or physical examination under certain

16   circumstances.18 Thus, in an action pending in State court, the Nevada procedural rules govern the

17   time, place, manner, conditions and scope of such an examination.19

18              NRS 52.380 is a Nevada state law that governs the procedure regarding attendance of an

19   observer during Rule 35 examinations. Accordingly, NRS 52.380 – Attendance by observer – falls

20   under the umbrella of the time, place, manner, conditions and scope of the NRCP Rule 35

21   examination, and thus, has no application in diversity of citizenship cases, as federal procedural law

22   is applied.

23              NRS 52.380 outlines the procedure for the presence of an observer at a mental or physical

24   examination, pursuant to NRCP 35. In fact, specific language in NRS 52.380 outlines the remedy for

25
     16
          ECF No. 42 at p. 6:3-7.
26   17
          Gensbauer v. May Dep’t Stores Co., 184 F.R.D. 552, 553 (E.D. Pa. 1999).
27   18
          2019 Nev. ALS 180; see also N.R.C.P. 35.
     19
28        Id.

                                                          4
     CLAC 5683131.1
          Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 5 of 7


 1   the suspension of a Rule 35 examination by directing a party to move for protective order pursuant

 2   to the Nevada Rules of Civil Procedure.20

 3            Given the above, this court should deny Plaintiff’s request to have an observer present

 4   pursuant to NRS 52.380 as it relates to the application of procedural rules rather than a substantive

 5   right, and thus, Federal law applies.

 6         3. DEFENDANT’S EXPERT SHOULD NOT BE COMPELLED TO DISCLOSE TEST
              QUESTIONS
 7
              It is important to note that Defendant’s motion for a Rule 35 examination volunteered to
 8
     “provide the raw data from any tests administered during the examination to Plaintiff’s
 9
     neuropsychological expert.” (ECF No. 40 at page 6 lines 14-15.) Further, it should be pointed out
10
     that all of the proposed tests that may potentially be performed by Dr. Etcoff are standardized tests
11
     regularly used by neuropsychologists. Accordingly, there is no need for Dr. Etcoff to disclose the
12
     test questions as the Plaintiff’s neuropsychologist already has copies of the questions. In other
13
     words, Defendant has agreed to provide all the test answers (“raw data”) to Plaintiff’s
14
     neuropsychological expert who already possesses copies of the standardized tests. (Note: If Plaintiff
15
     later asserts that her neuropsychologist does not have access to any of the standardized tests,
16
     accommodations can be made for said expert to review the tests at the office of Dr. Etcoff.)
17
              In addition to the fact that Plaintiff’s neuropsychological expert already has all of the
18
     standardized test questions, it is important to note that the tests are protected by copyright and cannot
19
     be disclosed. At the request of Defense counsel, Dr. Etcoff’s staff has provided several examples of
20
     the “copyright language” from each of the following tests:
21
                      Wechsler Adult Intelligence Scale IV
22                    Wechsler Memory Scale – Fourth Edition
                      Stroop CW Test
23                    Woodcock Johnson Tests of Achievement
                      MMPI – 2
24                    PAI
                      MCMI – IV
25                    Test of Memory Malingering

26   ///

27
     20
28        See NRS 52.380(6).

                                                         5
     CLAC 5683131.1
        Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 6 of 7


 1           A copy of the page of the standardized test containing the “copyright language” will be filed

 2   separately as a sealed document as Exhibit “A” pending an Order from the Court granting

 3   Defendant’s Motion to Seal or, in the alternative, to be provided to the Court for an “in-camera

 4   review” as may be ordered by the Court. In the event Plaintiff’s attorney wishes to see said exhibit,

 5   it will be available for review at the office of Defense counsel during normal business hours.

 6           In summary, in response to the Court’s request that this reply brief discuss “whether

 7   Defendants expert must disclose test questions with his raw data for review by Plaintiffs expert”,

 8   Defense counsel contends that Dr. Etcoff must not be compelled to violate the copyright restrictions

 9   of the standardized tests. Further, it is unnecessary to disclose the test questions as Plaintiff’s

10   neuropsychologist already has copies of the standardized tests and/or can review them at the office

11   of Dr. Etcoff.

12                                                      III.

13                                                CONCLUSION

14           As stated above, Federal Rule of Civil Procedure governs the mental and physical

15   examinations of a party. NRS 52.380 is Nevada state procedural law that cannot supersede Federal

16   procedural law. Defendant’s Rule 35 examination is neither substantive nor outcome determinative

17   and thus, Federal courts are not required to follow state rules or decisions.

18           Based on the foregoing, Defendant respectfully requests this Honorable Court grant its

19   Emergency Motion for a Rule 35 neuropsychological examination of Plaintiff without the presence

20   of a third party observer.

21           Dated this 19th day of June, 2020.

22                                               COOPER LEVENSON, P.A.
23

24                                               By   /s/ Jerry S. Busby
                                                      Jerry S. Busby
25                                                    Nevada Bar No. 001107
                                                      Gregory A. Kraemer
26                                                    Nevada Bar No. 010911
                                                      3016 West Charleston Boulevard - #195
27                                                    Las Vegas, Nevada 89102
                                                      Attorneys for Defendant
28                                                    SMITH’S FOOD & DRUG CENTERS, INC.


                                                        6
     CLAC 5683131.1
        Case 2:19-cv-00759-JCM-EJY Document 44 Filed 06/19/20 Page 7 of 7


 1                                     CERTIFICATE OF SERVICE

 2
             Pursuant to FRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and
 3
     that on this 19th day of June, 2020, I did cause a true copy of the foregoing DEFENDANT’S
 4
     REPLY TO PLAINTIFF’S OPPOSITION TO EMERGENCY MOTION FOR A RULE 35
 5
     NEUROPSYCHOLOGICAL EXAMINATION OF PLAINTIFF to be served via CM/ECF
 6
     electronic filing upon the following person(s):
 7
             Keith E. Galliher, Jr., Esq.
 8           THE GALLIHER LAW FIRM
             1850 East Sahara Avenue – Suite 107
 9           Las Vegas, NV 89104
             Attorneys for Plaintiff
10
                                              By /s/ Theresa H. Rutkowski
11                                               An Employee of
                                                 COOPER LEVENSON, P.A.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                       7
     CLAC 5683131.1
